Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
35 USC § 112
35 USC § 112 rejections regarding Claims 1-20 included in Office Action mailed on 10/06/2021 has been withdrawn per applicant’s amendment to the claim filed 04/05/2022.

35 USC § 102
Applicant's arguments filed 04/05/2022 have been fully considered but they are not persuasive. Applicant argues that Maki does not clearly state that each optical fiber 103a 103b is connected to a (separate) laser generator and that optical fibers 103a 103b as a collective are connected to a (singular) laser generator on page 6 of the remark. The Examiner respectfully disagrees. Maki on Col.4:28 recites “each optical fiber 103 is totally covered…the proximate end of the optical fiber 103 is connected to a laser generator…”.
Maki’s language of “each optical fiber 103 is …” is referring to fiber 103 as a singular optical fiber and each fiber is totally covered, following by the similar language of referring back to optical fiber 103 “the proximate end of the optical fiber 103 is connected to a laser generator” which implies that the proximal end of each fiber 103 (each of 103a and 103b) is connected to a (separate) laser generator. Therefore, it is the Examiner’s position to maintain the rejection of claim 1 for the reason above and that no disclosure in Maki evidences that one (singular) laser generator is connected to two optical fibers.

Applicant argues that Chin does not state the fibers each have a connection to a separate source of energy or a respective source of energy, it only references a single source of energy because Chin recites “Fibers 105 have connections 200 at their proximal ends for connection to a source of energy for tissue ablation, which will usually be a laser” thus Chin does not disclose “each fiber having its own connection… to its respective laser producing means” on page 6-7 of the remark. The Examiner respectfully disagrees. As acknowledged by Applicant Chin recites “fiber 105 have connections 200 at their proximal ends for connection to a source of energy for tissue ablation, which will usually be a laser” on page 12 of Chin. Each fiber 105 has its respective connector 200 at its proximal end shown in Fig.10, based of the passage on page 12 in view of Fig.10, the Examiner respectfully contends that each of the fiber 105 which connects to its respective connections 200 at its proximal end as shown in Fig.10, are connecting to a respective source of energy such as laser. Therefore, it is the Examiner’s position to maintain the rejection of claim 1 for the reason above and that no disclosure in Chin evidences otherwise.

	

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4, 6, 13, 14, 18, 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Maki (US Patent 6589233	B1).
Regarding claim 1, Maki teaches a medical system comprising laser module housing comprising a plurality of laser generating engines (proximal end of the optical fiber 103 is connected to a laser generator (e.g. housing) via an optical connector Col.4:28-30, fiber 103a 103b is transferring tis respective laser ray, e.g. one laser producing mean (e.g. engine) per each fiber to enable the fibers transferring its respective laser ray Col.4:26-28);
A plurality of optical fibers (103a 103b Fig.2 Col.3:7-17) each configured to be connected to one of the plurality of laser generating engines of the laser module housing and to deliver a light beam (fiber 103a 103b transferring its respective laser ray, e.g. one laser producing mean (e.g.engine) per fiber, Col.4:26-28 Fig.2) to a tissue of a patient during a medical procedure (Col.1:61-67); and
A resectoscope (100 Fig.1) comprising a sheath (101, Fig.1) configured to receive the plurality of optical fibers (Col.3:5-15) and deliver the laser from the plurality of the optical fibers to the tissue of the patient through an opening in the sheath at a first end of the resectoscope (Fig. 1-3 Col.3:16-17, 41-49).
Regarding claim 2, Maki teaches the system further comprising a surgical lens configured to be inserted into the resectoscope for visualizing the tissue of the patient (endoscope 108, Fig.1, Col.3:23-27).
Regarding claim 4, Maki teaches wherein the sheath of the resectoscope comprises: a laser passageway configured to receive a portion of the plurality of the optical fibers (Fig.1-3 Col.3:16-17, 41-49); and
A cystoscope passageway configured to receive the cystoscope (Col.3:23-27, Col.5:51-55. Fig.3, 5).
Regarding claim 6, Maki wherein the resectoscope further comprises a handle (160 Fig.1).
Regarding claim 13, Maki wherein the resectoscope is made of a plastic material (Col.7:43-53) and is disposable (any components or the apparatus as a whole is disposable).
Regarding claim 14, Maki wherein the plurality of optical fibers comprises two optical fibers (103a 103b Fig.2) and the plurality of laser generating engines comprises two laser generating engines (fiber 103a 103b transferring its respective laser ray, e.g. one laser producing mean (e.g.engine) per fiber, Col.4:26-28 Fig.2, there are two fibers present, thus connecting to two laser producing means (engines)).
Regarding claim 18, Maki wherein a terminating portion of the two optical fibers (103a 103b Fig.2) are affixed together for insertion into the resectoscope (103 Fig.1).
Regarding claim 20, Maki wherein the two laser generating engines are each configured to provide a light beam having a different wavelength to the two optical fibers (Col.7:25-38 discloses a range of wavelengths of laser to be used for the apparatus, thus the laser generating means (e.g. engines) are capable of providing laser beams having different wavelengths).


Claims 1-2, 6-7, 9-12, 14-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chin (WO 93/25136), citation used herein refers to copy of this document attached as Non-Patent Literature.
	Regarding claim 1, Chin teaches A medical system comprising: a laser module housing (overall structure that houses the laser producing means, (e.g. engines) pg.12:3-21, pg.10) comprising a plurality of laser generating engines (each fiber having its own connection 200 Fig.10 connecting to its respective laser producing means, pg.12:17-21); 
a plurality of optical fibers (105 Fig.10), each configured to be connected to one of the plurality of laser generating engines (each fiber having its own connection 200 Fig.10 connecting to its respective laser producing means, pg.12:17-21) of the laser module housing and to deliver a light beam to a tissue of a patient during a medical procedure (pg.12); and 
a resectoscope comprising a sheath (155 Fig.10) configured to receive the plurality of optical fibers and deliver the lasers from the plurality of optical fibers to the tissue of the patient through an opening in the sheath at a first end of the resectoscope (Fig.10, 7C-8, pg.3, 9, 10,).
Regarding claim 2, Chin teaches the medical system further comprising a surgical lens (170 Fig.10) configured to be inserted into the resectoscope for visualizing the tissue of the patient (pg.12:3-13).
Regarding claim 6, Chin teaches wherein the resectoscope further comprises a handle (Fig.10-12, grippable portion in front of actuator 190).
Regarding claim 7, Chin teaches wherein the resectoscope further comprises a plunger (actuator 190 Fig.10-12) configured to push the plurality of optical fibers forward in the patient when actuated by a user (pg.12:3-21).
Regarding claim 9, Chin teaches wherein the resectoscope further comprises a fiber port at a second end of the resectoscope configured to receive the plurality of optical fibers for providing to the sheath (Fig.10-12 fiber port provided to enable insertion of fibers 105 pg.12:3-21).
Regarding claim 10, Chin teaches wherein the fiber port is clipped onto the plunger (fiber port attached to actuator 190 Fig.10).
Regarding claim 11, Chin teaches wherein the resectoscope further comprises a lens entry port at a second end of the resectoscope configured to receive the surgical lens for providing to the sheath (Fig. 10-12 pg.12:3-21)..
Regarding claim 12, Chin teaches wherein the resectoscope further comprises a lens adapter (eye piece 165/tube 167 removable Fig.10 pg.12:3-12) connected to lens entry port configured to extend the length (eye piece 165/tube 167 removable Fig.10 pg.12:3-12, when moving the tube/eye piece, the length extended) of the resectoscope and to receive the surgical lens for providing to the sheath.
Regarding claim 14, Chin teaches wherein the plurality of optical fibers comprises two optical fibers and the plurality of laser generating engines comprises two laser generating engines (Fig.10 each of the two fibers having its own connection 200 Fig.10 connecting to its respective laser producing means, there are two fiber presents, thus connecting to two laser producing means (e.g. engines) pg.12:17-21).
Regarding claim 15, Chin teaches wherein each of the plurality of optical fibers comprises a first end having a fitting (connections 200 Fig.10) configured to be received in a port of one of the plurality of laser generating engines to receive the laser (pg.12:19-21, pg.9-11, Fig.7C, 10).
Regarding claim 16, Chin teaches wherein each of the plurality optical fibers further comprises a second end configured to deliver the laser to the patient, wherein each of the second ends and the first end of the resectoscope are cut at an angle (as seen in Fig.10).
Regarding claim 17, Chin teaches wherein each of the plurality of optical fibers are contact fibers configured to cut the tissue of the patient during the medical procedure upon contact with the tissue (tip 137 ablate prostatic tissue Fig.10 pg.11:23-28, pg.10:23-32).
Regarding claim 18, Chin teaches wherein a terminating portion of the two optical fibers are affixed together for insertion into the resectoscope (Fig.10).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Maki in view of Iglesias (US Patent 3,835,842).
Regarding claim 5, Maki teaches limitation stated above, further teaches wherein the resectoscope further comprises a fluid intake port configured to intake a fluid into the sheath of the resectoscope (Fig.1 port connecting to water supply tube 107 Col.3:18-22); a first fluid passage in the sheath of the resectoscope configured to deliver fluid from the fluid intake port into the patient (113 Fig.2-3 Col.3:45-57). Maki teaches fluid passage way to deliver fluid into patient, however, does not explicitly teach a fluid passage way to receive fluid flow from the patient.
Iglesias in the art of medical imaging, teaches a method of continuous irrigation which the medical instrument includes two separate passage, one for delivering fluid to the surgical site, one for receiving fluid from the surgical site (abstract).
It would have been obvious at one of ordinary skill in the art before the effective filing date of the claimed invention to have modify Maki to apply a known technique which includes a second passage way configured to receive fluid flow from the surgical site, and a fluid outlet port configured to provide an outlet from the endoscope for the fluid flow from the patient, such as that taught by Iglesias, for improvement to yield a predictable result of transferring fluid form the surgical site to outside to provide continuous irrigation such permit continuous clear vision of the operative field (abstract). 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Chin in view of Cernovsky (DE3609325 A1), citation used herein refers to English translation of this document attaches as Non Patent Literature.
Regarding claim 8 Chin teaches limitation stated above, however, does not explicitly describe the structure of actuator 190. 
Cernovsky in the art of resectoscope, teaches a structure of an actuating mechanism for resectoscope which the actuator comprises a spring (spring 31 [0028] Fig.1) configured to bias the actuator away from the grippable part in front of the actuator (Fig.1, [0028]), and a thumb or finger hole configured to receive a thumb of finger of the user (thumb grip 32 Fig.1). 
It would have been obvious at one of ordinary skill in the art before the effective filing date of the claimed invention to have modify Chin to include a return spring and finger hole as part of the structure of an actuating mechanism such as that taught by Cernovsky, as a suitable arrangement of the actuator to yield a predictable result of enabling the actuation motion, such as actuating optical fibers.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Chin in view of Rink (US Patent Application Publication No.2011/0190746 A1).
Regarding claim 19, Chin teaches the energy source may be laser, infrared, microwave, ultrasound or other such source, however, does not specifically disclose diode engine delivering the laser.
Rink in the art of medical ablation teaches a suitable way of delivering laser utilizing laser diodes (diode engine) (abstract).  
It would have been obvious at one of ordinary skill in the art before the effective filing date of the claimed invention to have modify Chin to utilize laser diodes as the laser source, such as that taught by Rink, as one way of delivering laser through the optical fiber, and provides effective tissue vaporization throughout the procedure when it is operated at a power level above the tissue vaporization threshold ([0038]).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINQIAO HUANG whose telephone number is (571)270-1546. The examiner can normally be reached Mon-Thu 0930-1630.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Carey can be reached on (571) 270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MINQIAO HUANG/Examiner, Art Unit 3795

/MICHAEL J CAREY/Supervisory Patent Examiner, Art Unit 3795